DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                        DOUGLAS A. MELDRUM,
                             Appellant,

                                    v.

                  CATHERINE BERGAMO-MELDRUM,
                            Appellee.

                             No. 4D18-3481

                            [October 2, 2019]

   Appeal of nonfinal order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Karen M. Miller, Judge; L.T. Case
No. 502018DR002493XXXXNB.

  Daniel A. Bushell of Bushell Law, P.A., Fort Lauderdale, and Justin C.
Carlin of The Carlin Law Firm, PLLC, Fort Lauderdale, for appellant.

  Matthew S. Nugent and Adam M. Zborowski of Nugent Zborowski,
North Palm Beach, for appellee.

KUNTZ, J.

   The Wife petitioned for dissolution of marriage from the Husband. At
issue in this appeal are four interlocutory orders entered on the same day.
Those orders: (1) granted the Wife’s verified motion for temporary
injunction; (2) granted the Wife’s motion for temporary relief; (3) denied
the Husband’s “urgent” motion to dissolve notice of lis pendens or require
Wife to post bond; and (4) denied the Husband’s motion for entry of order
establishing temporary support obligations and for interim equitable
distribution. We reverse and remand, in part, and otherwise affirm
without discussion.

  i. The Court Erred When It Entered a Temporary Relief Order Without
                    Making a Finding of Net Income

   We address the Husband’s argument that the court erred when it failed
to make a finding of the Husband’s net income in the temporary relief
order.
   A court errs when it enters a temporary support order that “exceeds or
nearly exhausts a party’s income.” Wilder v. Wilder, 42 So. 3d 961, 961
(Fla. 4th DCA 2010) (quoting Bolton v. Bolton, 898 So. 2d 1084, 1084 (Fla.
4th DCA 2005)). To make that determination, the law requires the court
to make a finding of net income when fashioning temporary relief. See
Elias v. Elias, 168 So. 3d 301, 302 (Fla. 4th DCA 2015); see also Bengisu
v. Bengisu, 12 So. 3d 283, 286 (Fla. 4th DCA 2009) (reversing and
remanding where “the trial court failed to make specific findings indicating
the source and amount of husband’s imputed income” (citation omitted)).

    Because the court did not make a finding of net income, we cannot
evaluate the Husband’s claim that the temporary relief order exhausted
his income. As a result, we reverse the temporary relief order and remand
for further proceedings.

                               ii. Conclusion

   The temporary relief order is reversed for failure to make a finding of
net income and remanded for additional findings. The orders are
otherwise affirmed.

   Affirmed in part; reversed in part; and remanded in part.

WARNER and DAMOORGIAN, JJ., concur.

                           *         *          *

   Not final until disposition of timely filed motion for rehearing.




                                     2